      Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 1 of 26

Protective Order
Page 1

                     IN THE UNITED STATES DISTRICT COURT
                        SOUTHTERN DISTRICT OF NEW YORK
______________________________
SAMANTHA SIVA KUMARAN,              )
                   el al            )
                   Plaintiff,       )      Case No: 1:19-CV-08345–MKV-DCF
                                    )      Judge: Hon Mary Kay Vyskocil
            -against                )      Magistrate Judge: Debra C. Freeman
                                    )
                                    )
NORTHLAND ENERGY TRADING, LLC )            MOTION FOR PROTECTIVE
                           et al    )       ORDER FOR TRADE SECRETS
                   Defendants,      )      AND COMMERCIALLY
                                    )      SENSITIVE INFORMATION
____________________________________) ________

              PLAINTIFFS MOTION FOR PROTECTIVE ORDER
     FOR TRADE SECRETS AND COMMERCIALLY SENSITIVE INFORMATION

       WHEREAS, Pursuant to Federal Rules of Civil Procedure (“FRCP” ) 5.2(e)(1) and FRCP

26.(c), Plaintiff respectfully request that this Court issue a narrowly tailored protective order to

protect the confidentiality of trade secrets and nonpublic and competitively sensitive information

that either Party may need to disclose in connection with the filings of the motions, pleadings, and

application stages, and also in discovery in this action, where trade secret and nonpublic and

competitively sensitive information inadvertently or intentionally disclosed, and also in discovery

which would cause irreparable harm, damage or otherwise incumber either Party.

       WHEREAS Pre-Trial Filings and Discovery in this action are likely to involve discussion

or publication of highly confidential, non-public and trade secret information for which protection

from public disclosure and from use for any other Purpose other than documented herein;

       WHEREAS Under FRCP 5.2 (e)(1) the court may, for good cause, issue a similar narrowly

tailored order protect confidential and privileged materials and trade secrets, in motions,

applications, pleadings, affidavits and exhibits that may be submitted in the pre-trial phase of this

action (“Pre-Trial Pleadings”);

       WHEREAS Under FRCP 26 (c) the court may, for good cause, issue an order to protect a

party or person from annoyance, embarrassment, oppression, or undue burden or expense,
      Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 2 of 26

Protective Order
Page 2


including one or more of the following… (G) requiring that a trade secret or other confidential

research, development, or commercial information not be revealed or be revealed only in a

specified way; (H) requiring that the parties simultaneously file specified documents or

information in sealed envelopes, to be opened as the court directs

       WHEREAS the parties were unable to reach an agreement during Meet and Confer on

proposed language, notably Section 2.2 on trade secrets, and Section 12, competitors;

       WHEREAS irreparable harm will be caused to Plaintiff if its competitive trade secrets, and

other commercially sensitive confidential information (as defined in this Order) are published;

       WHEREAS Defendants have already published confidential information without

appropriate procedures leading to inadvertent publications and Motions to Strike;

       WHEREAS the Court having found that good cause exists for issuance of an appropriately-

tailored confidentiality order governing the filings and pre-trial phase of this action,

       WHEREAS it is therefore HEREBY ORDERED that any person subject to this Order –

including without limitation the Parties to this action, their respective officers, representatives,
agents, servants, employees,     experts and consultants, attorneys, all third parties providing

discovery in this action, any other person in active concert or participation with any of the

foregoing, and all other interested persons with actual or constructive notice of this Order, shall

adhere to the following terms, upon pain of contempt:
SO ORDERED.

Dated: ________________________________             Dated: ________________________________



Signed: _______________________________             Signed: _______________________________

New York, New York
Honorable Judge Mary Kay Vykocil                      Hon. Magistrate Judge Debra C. Freeman
United States District Judge                          United States District Magistrate Judge
        Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 3 of 26

Protective Order
Page 3

        CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER FOR
  TRADES SECRETS AND HIGHLY SENSITIVE CONFIDENTIAL INFORMATION

      1. GENERAL

      Any person subject to this Protective Order who receives from any other person any “Pre-Trial

Pleadings and Discovery Material" (i.e., which shall include but not limited to all information of

any kind provided in the course of discovery in this action or in any pre-trial motions, pleadings,

letters, affidavits, exhibits and other documents filed in this action) that is designated as

"Confidential" or “Protected Materials” pursuant to the terms of this Protective Order shall not

disclose such Confidential or Protected Materials Pre-Trial Pleadings and Discovery Material to

anyone else except as expressly permitted hereunder. Each person who has access to Protected

Materials, pursuant to this Protective Order shall take all due precautions to prevent the

unauthorized or inadvertent disclosure of such material.


2. CONFIDENTIAL AND PROTECTED MATERAL


2.1 General Protections:
2.1.1 SDNY Model Order Protections

The Party or person producing or disclosing Pre-Trial Pleadings and Discovery Material (each,

“Producing Party” and/or “Designating Party”) may designate as Confidential and Protected

Materials only the portion of such material that it reasonably and in good faith believes consists

of:

  (a)    previously non-disclosed financial information (including without limitation profitability

  reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee payments,

  sales reports and sale margins);

  (b)    previously non-disclosed material relating to ownership or control of any non-public

  company;

  (c)    previously non-disclosed business plans, product development information, or marketing

  plans;

  (d) any information of a personal or intimate nature regarding any individual;
            Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 4 of 26

 Protective Order
 Page 4


      (e)    any other category of information hereinafter given confidential status by the Court, after

      the date of this Order;


 2.1.2. Clarifications of SDNY Model Order

 i.          For clarification in 2.1(a)-(c) above the term “previously non-disclosed” means

             “previously non-public”, and/or previously non-disclosed to a Party or Non-Party without

             a binding confidentiality requirement;

ii.          For further clarification, the confidentiality obligations covered under 2.1(a)-(c) above,

             shall apply to all Party’s affiliates, including without limitation Plaintiff’s affiliates, which

             are intended beneficiaries as agreed to by the Parties in the NDA, and Settlement which

             shall include without limitation other entities with the name Nefertiti (collectively

             “Nefertiti”), owned or controlled by Kumaran, that are Non-Parties to this litigation who’s

             confidential information is already in Defendant’s possession or maybe subject to

             discovery;


 2.2 TRADE SECRET INFORMATION DESIGNATED AS PROTECTED

 Specifically and without limitation, the following items shall be designated as trade secrets and

 highly confidential.


 CATEGORY A – Plaintiff’s Trade Secrets Agreed Upon By Contract;

             A.1 Plaintiff’s Timetrics Software and Trade Secrets:

             Plaintiff’s Timetrics Software and Trade Secrets which the parties have defined and agreed

      in the Settlement dated May 9, 2016, and/or NDA dated March 2, 2011 are to be treated as trade

      secret and highly confidential (which includes without limitation all descriptions and information

      related to Timetrics Software, Related Works, (including disputed Trade Secrets), the OBT Book

      defined as Related Works, STORM, descriptions of the software and trading/hedging strategies).

      As defined therein, trade secrets includes, without limitation, all descriptions of the software and

      trading strategies, methodologies, reports, graphical outputs, processes, decision support tools,
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 5 of 26

Protective Order
Page 5


output, reports, graphical outputs, visual displays, source code, graphs, approaches, formulae,

methods, risk analysis, processes, features, functionality, designs, descriptions of the Parties

hedging and trading strategies, models, spreadsheets and software (including those contained in

emails and IM discussion) of all Parties, regardless of who’s possession they are in or who created

it; and any other items defined as trade secrets, as the Parties agreed to in executed agreements.


CATEGORY B – Trade Secrets / Highly Commercially Sensitive Trading Data of CTA’s and
CPO’S, and new business of Plaintiff Kumaran since May 2016

    B. 1 – Plaintiff’s CPO / CTA Trade Secrets Protected Under the Commodities Exchange Act

   Plaintiff’s CPO’s and CTA’s trading data, transaction records, bank or FCM statements,

   financial statements, trades and trading statements, trading or hedging positions (including

   volumes, strikes, prices, types of instruments) and information about the trading programs,

   trading strategies, trading vehicles offered or proposed to be offered, investment and risk

   management techniques utilized or in development by the CTA and CPO, trading or hedging

   positions (including volumes, strikes, prices, types of instruments) in the respective trading

   accounts from the FCM’s or Brokerage Accounts; the proprietary performance record of

   Plaintiff’s CTA and CPOS and any other non-public financial results or financial data of

   Plaintiff’s CTA and CPO results; (Protected under the CEA, including NFA Rule 2-4, 9061).

   The foregoing shall apply to the trading records, transaction history of Plaintiff’s PILOT at

   Northland, and all trading records and transactions, statements in the OBT Book.


   B.2 – Plaintiff’s Non-Public Highly Sensitive Commercial Costs, Pricing, Profits and
   Royalties of a CTA and CPO:

   which includes without limitation non-public costs of development of Plaintiff CTA’s and

   CPO’s Trading Programs, STORM and any other trading and hedging program, license fees,

   royalties and pricing charged for CTA’s Trading and Hedging Programs including STORM

   offered or proposed to be offered CTA/ CPO Trading Programs; non-public methods of

   calculating trading royalties and performance incentives, percentages, and profits attributable
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 6 of 26

Protective Order
Page 6


   to each trading and hedging strategies of        the CTA/CPO, the non-public pricing and

   commercial terms of CTA’s and CPO’s, including but not limited to the non-public financial

   and pricing commercial terms of their brokers, brokerage firms, vendors, suppliers, investors,

   partners, clients or customers.


CATEGORY C – Third Party Affiliates non-public competitive and commercial sensitive
information of Nefertiti entities
    C.1 Highly Sensitive Commercial Information of Plaintiff’s Affiliates Protected Under
    SDNY Model Orders 2.1(a)-(c)

   Specific Nefertiti non-public financial information Protected as a privately held Company;

   including those in emails, letters or discussion. of all Parties, regardless of who’s possession

   they are in or who created it. The foregoing includes without limitation Nefertiti’s equity and

   company financial valuation, capital contributions (proposed or actual), operating budgets

   (draft or actual), financial terms and proposals, oral and draft financial terms in operating

   agreements, financial statements, profit forecasts; ownership stakes, membership interests,

   letters of intent of ownership, valuation of equity percentages of any members and business

   partners, guaranteed payments, royalties and financial incentive compensations, or salaries and

   compensation of Nefertiti and its Members, and any non-public ownership or management

   control information regarding former member, officer, director, partner, investor, employee or

   stakeholder, and personnel of Nefertiti;



All the foregoing collectively defined as Confidential and/or Protected Material (“Protected

Material”).


3. SCOPE

The protections conferred by this Protective Order cover not only Protected Materials but also (1)

any information copied or extracted from Protected Material; (2) all copies, excerpts, abstracts,

descriptions, summaries, or compilations of Protected Material; and (3) any testimony,
      Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 7 of 26

Protective Order
Page 7


conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Protective Order do not cover the following

information: (a) any information that is in the public domain at the time of disclosure to a

Receiving Party (as defined herein) or becomes part of the public domain after its disclosure to a

Receiving Party as a result of publication not involving a violation of this Order, including

becoming part of the public record through trial or otherwise; and (b) any information known to

the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure

from a source who obtained the information lawfully and under no obligation of confidentiality to

the Designating Party (as defined herein).


4. PURPOSE

       A Receiving Party may only use information and Protected Material that is disclosed or

produced by another Party or by a Non-Party in connection with this case only for prosecution,

defense or attempts to settle its claims of this action including but not limited to any appeals

thereto, mediation, re-hearings, remands, trials, or reviews of this action, or as otherwise permitted
or required under rules, regulation or law, and not for any personal, business, commercial, or

competitive purpose or other purpose. All information, whether designated Confidential or not,

that is produced or exchanged in the course of this action (other than information that is legally

publicly available) shall be used by the party or parties to whom the information is produced solely

for the purpose of this action. (“Purpose”)

5. RESTRICTIONS AND BASIC PRINCIPLES

       Each person who has access to Protected Materials, pursuant to this Protective Order shall

take all due precautions to prevent the unauthorized or inadvertent disclosure of such material.

Protected Material may be disclosed only to the categories of persons and under the conditions

described in this Protective Order, as permitted only under Sections 10-12 hereunder. When the

action, including all appeals, has been terminated, a Receiving Party must comply with the
      Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 8 of 26

Protective Order
Page 8


provisions of Section 21 below (Post Termination). Protected Material must be stored and

maintained by a Receiving Party at a location and in a secure manner that ensures that access is

limited to the persons authorized under this Protective Order.


6. DESIGNATING PROTECTED MATERIALS


6.1    Exercise of Restraint and Care in Designating Material for Protection.

        Each Party or Non-Party that designates information or items for protection under this

Order must take care to limit any such designation to specific material that qualifies under the

appropriate standards. All designations must be made in good faith. To the extent it is practical to

do so, the Designating Party must designate for protection only those parts of material, documents,

items, or oral or written communications that qualify – so that other portions of the material,

documents, items, or communications for which protection is not warranted are not swept

unjustifiably within the ambit of this Protective Order. Mass, indiscriminate, or routinized

designations are prohibited. Designations that are shown to be clearly unjustified or that have been

made for an improper purpose (e.g., to unnecessarily encumber or retard the case development

process or to impose unnecessary expenses and burdens on other parties) expose the Designating

Party to sanctions. If it comes to a Designating Party’s attention that information or items that it

designated for protection do not qualify for protection at all or do not qualify for the level of
protection initially asserted, that Designating Party must promptly notify all other parties that it is

withdrawing the mistaken designation.
6.2 Manner and Timing of Designations.

       Except as otherwise provided in this Protective Order (see, e.g., second paragraph of

section 6.3 – 6.5 below), or as otherwise stipulated or ordered, Confidential Pre-Trial and

Discovery Material that qualifies for protection under this Protective Order must be clearly so

designated before the material is disclosed or produced. Designation in conformity with this Order

requires:
      Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 9 of 26

Protective Order
Page 9

6.3 Designation of Documents

        With respect to any Protected Material in any Documents, (which shall include Pre-Trial

Pleadings and Motions, Exhibits and Affidavits) but other than deposition transcripts and exhibits,

the Producing Party shall designate such portion as “Confidential” by : (a) stamping or otherwise

clearly marking as “Confidential” or “Protected Material” to each page that contains protected

material ,and identifies the protected portion in a manner that will not interfere with legibility or

audibility; and (b) the Producing Party must produce timely, for future public use another copy of

said Protected Material with the Confidential information redacted.

        A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which material

it would like copied and produced. During the inspection and before the designation, all of the

material made available for inspection shall be deemed Confidential. After the inspecting Party

has identified the documents it wants copied and produced, the Producing Party must determine

which documents, or portions thereof, qualify for protection under this Order. Then, before

producing the specified documents, the Producing Party must affix the appropriate legend

Confidential to each page that contains Protected Material. If only a portion or portions of the

material on a page qualifies for protection, the Producing Party also must clearly identify the

protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

portion, the level of protection being asserted.

6.4 Designation of Testimony:

        For testimony given in deposition or in other pretrial or trial proceedings, that the

Designating Party identify on the record, before the close of the deposition, hearing, or other

proceeding, all protected testimony and specify the level of protection being asserted. When it is

impractical to identify separately each portion of testimony that is entitled to protection and it

appears that substantial portions of the testimony may qualify for protection, the Designating Party

may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

to have up to 30 days to identify the specific portions of the testimony as to which protection is
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 10 of 26

Protective Order
Page 10


sought and to specify the level of protection being asserted. Only those portions of the testimony

that are appropriately designated for protection within the 30 days shall be covered by the

provisions of this Protective Order. Alternatively, a Designating Party may specify, at the

deposition or up to 30 days afterwards if that period is properly invoked, that the entire transcript

shall be treated as Confidential.

       Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

other proceeding to include Protected Material so that the other parties can ensure that only

authorized individuals who have signed the Non-Disclosure Agreement in the form annexed as

Exhibit A hereto; are present at those proceedings. The use of a document as an exhibit at a

deposition shall not in any way affect its designation as Confidential.
6.5 Designation of Deposition Exhibits and Transcripts,

A Party or Non-Party may designate deposition exhibits or portions of deposition transcripts as

Protected Material either by: (a) indicating on the record during the deposition that a question calls

for “Confidential Information” in which case the reporter will bind the transcript of the designated

testimony in a separate volume and mark it as “Confidential Information Governed by Protective

Order”; or (b) notifying the reporter and all counsel of record, in writing, within thirty (30) days

after a deposition has concluded, of the specific pages and lines of the transcript that are to be

designated as Confidential in which case all Parties and/or their counsel of record receiving the
transcript will be responsible for marking the copies of the designated transcript in their possession

or under their control as directed by the Producing Party or that person’s counsel. During the 30-

day period following a deposition, and/or receipt of the transcript whichever is later, all Parties

will treat the entire deposition transcript as if it had been designated Confidential. A failure to

designate during the deposition, does not waive the right to make redactions to Protected Material.
6.6 Requirements for Transcripts:

   All transcripts of depositions, taken in this Action will be treated as " Confidential" in their

entirety for a thirty (30) calendar days after the date a full and complete copy of the transcript has

been made available to all Parties and their counsel, and/or the deponent (or, if applicable,
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 11 of 26

Protective Order
Page 11


deponent's counsel). During the deposition or at any time during the 30-calendar-day period, any

Party, deponent, or deponent's counsel may designate as "Confidential," in accordance with his

Protective Order, any portion of the transcript, by page and line, and any deposition exhibits

produced by the deponent or the deponent's employer. Such designations must be provided to

Plaintiff's and Defendant's counsel to be deemed effective. Any portion of the transcript or exhibits

not so designated pursuant to this provision will not be treated as "Confidential" under this Order,

notwithstanding any prior or subsequent designation.

   Transcripts containing Protected Material shall have an obvious legend on the title page that

the transcript contains Protected Material, and the title page shall be followed by a list of all pages

(including line numbers as appropriate) that have been designated as Protected Material and the

level of protection being asserted by the Designating Party. The Designating Party shall inform

the court reporter of these requirements. Any transcript that is prepared before the expiration of a

30-day period for designation shall be treated during that period as if it had been designated

“Confidential” in its entirety unless otherwise agreed. After the expiration of that period, the
transcript shall be treated only as actually designated. Pages of transcribed deposition testimony

or exhibits to depositions that reveal Protected Material must be separately bound by the court

reporter and may not be disclosed to anyone except as permitted under this Protective Order. If

only a portion or portions of the material on a page qualifies for protection, the Producing Party

also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

margins) and must specify, for each portion, the level of protection being asserted;
6.7 Requirements for Pleadings:

   All Pre-Trial Motions that refer to or incorporate Protected Material, including those disputed

Protected Materials such as the OBT Book, will be initially filed under seal for up to thirty (30)

calendar days, to allow the other Party an inspection period (“Inspection Period”) to review for

any redactions. Pre-Trial motions will be treated as " Confidential" in their entirety for a thirty (30)

calendar days after filing. At any time during the 30-calendar-day Inspection Period, any Party,

may designate as "Confidential," in accordance with this Protective Order, any portion of the Pre-
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 12 of 26

Protective Order
Page 12


Trial Motion (and/or its exhibits and affidavits) by page and line. Such designations must be

provided to the opposing Party or its counsel to be deemed effective. Any portion of the transcript

or exhibits not so designated pursuant to this provision will not be treated as "Confidential" under

this Order, notwithstanding any prior or subsequent designation.

   The Parties may oppose any such delegation in accordance with paragraph 7.2. of this Order,

and this Courts Individual Rules of Practice.
6.8 Other Confidential Information.

For information produced in some form other than documentary and for any other tangible items,

the Producing Party shall affix in a prominent place on the exterior of the container or containers

in which the information or item is stored the legend Confidential. If only a portion or portions of

the information or item warrant protection, the Producing Party, to the extent practicable, shall

identify the protected portion(s) and specify the level of protection being asserted.



    7. - CHALLENGING CONFIDENTAILITY DESIGNATIONS
7.1 Challenges to Designation.

       Provided the challenge was not reasonably foreseeable, or waived in accordance with this

Order, and/or will not unnecessarily add cost and burden to this litigation, any Party or Non-Party

may challenge a designation of confidentiality at any time. Unless a prompt challenge to a

Designating Party’s confidentiality designation is necessary to avoid foreseeable, substantial

unfairness, unnecessary economic burdens, or a significant disruption or delay of the litigation, , a

Party does not waive its right to challenge a confidentiality designation by electing not to mount a

challenge promptly after the original designation is disclosed. The foregoing shall not permit

ongoing case-by-case designations and motions of confidentiality of Confidentiality during

discovery if a Party has failed in good faith to identity trade secrets and confidential information

in this Order. A failure of any Party to challenge expressly a designation of "Confidential" shall

not constitute a waiver of the right to assert at any subsequent time that the material designated

does not constitute Confidential Information or is not an appropriate designation for any reason.
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 13 of 26

Protective Order
Page 13

       7.2 Procedures for Challenge.

       Any Party that disagrees with the designation of any information as ""Confidential" may

notify the opposing Party and the Designating Party (if applicable) of such disagreement in writing.

The Designating Party or opposing Party shall then have 15 business days from receipt of the

notification to move the Court for an order upholding the designation.. The weight of balance shall

be in the favor of the Designating Party’s who’s trade secrets and/or Confidential information are

being sought to be protected, and would suffer economic injury and be harmed by the disclosure

and the burden of proof that the designation is improper under Rule 26(c)(7) shall be on the

Disclosing Party who wishes to disclose the Designating Party’s trade secrets or other Confidential

Information. In all cases the resolution shall have weight in favor of the Designating Party and the

owner of trade secret and/or Confidential information. The designated information shall be treated

as "Confidential" (as originally designated) under this Order until the Court rules on the

Designating Party's timely filed motion. If the designating Party or Protected Person fails to move

the Court in accordance with this Paragraph, or if the Court finds the designation of "Highly

Confidential" or "Confidential" to have been inappropriate, the challenged designation shall be

considered rescinded. The Parties thereafter shall not be required to treat the information as

"Confidential" under this Order.


8 - INADVERTENT FAILURE TO DESIGNATE


8.1 - Timely Corrections Permitted:
       Provided that the Designating Party, did not fail to make a good faith effort to designate
Protected Material at the time of negotiation of this Protective Order, and provided that such ill-
time designations do not add unnecessary cost, time and burden to the other party, If at any time
before the termination of this action a Producing Party or persons realizes that it should have
designated something as Confidential some portion(s) of Pre-Trial and Discovery Material
including information, documents or testimony, that it previously produced without a Confidential
designation, the Producing Party or person may so designate such material by notifying all Parties
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 14 of 26

Protective Order
Page 14

in writing. The foregoing right to correct, shall not expressly apply to property in existence by the
Parties, that they in good faith had a knowledge of should be protected and were Protected
Materials, and failed to identify, including all known Protected Materials or highly sensitive
commercial designations at the time of this Protective Order.
        Thereafter, all persons subject to this Protective Order will treat such designated portion(s)
of the information, documents or testimony as Confidential. In addition, the Producing Party shall
provide each other Party with replacement versions of such information, documents or testimony
that bears the “Confidential” designation within five (5) business days of providing such notice.
8.2 - Inadvertent Failures to Designate.

        If timely corrected, and except as not permitted under this Order, an inadvertent failure to

designate qualified information or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Protective Order for such material. Upon timely correction of

a designation, the Receiving Party must assure that the material is treated in accordance with the

provisions of this Protective Order.



9. NO WAIVER

   a)      Right to Further Relief. Provided that the Designating Party, did not fail to make a good

faith effort to designate Confidential Information or trade secrets at the time of negotiation of this

Protective Order, and provided that such ongoing designation requests do not unreasonably add

cost, time burden and expense to this proceeding, this Order permits o a Party shall have to the

limited right to seek modification by any Court, upon motion duly made pursuant to the Rules of

the Court in the future, for new issues not raised in this Protective Order;

   b)      Non-Parties: Nothing in this Order abridges the right of a Non-Party to seek

modification by this court upon motion duly made pursuant to the Rules of the Court in the future,

   c) No Waiver: This Protective Order will not be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence;
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 15 of 26

Protective Order
Page 15




10. AUTHORIZED PERSONS

   Where a Producing Party has designated Pre-Trial Pleadings and Discovery Material as

Confidential, all Parties and other persons subject to this Protective Order may disclose such

information only to the following persons:

    a)       counsel retained or proposed to be retained specifically for this action as well as

 employees of said counsel to whom it is reasonably necessary to disclose the information for this

 litigation and who have signed the Non-Disclosure Agreement in the form annexed as Exhibit A

 hereto; ;

    b)       the officers, directors, and employees (including in-house counsel) of the Receiving

 Party to whom disclosure is reasonably necessary for this litigation and who have signed the

 Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

    c)       any mediator or arbitrator that the Parties engage in this matter or that this Court

 appoints, provided such person has first executed a Non-Disclosure Agreement in the form

 annexed as Exhibit A hereto;

    d)       any witness who a Party or its counsel in good faith believes may be called to testify

 at trial or deposition in this action, provided such person has first executed a Non-Disclosure

 Agreement in the form annexed as Exhibit A hereto. Pages of transcribed deposition testimony

 or exhibits to depositions that reveal Protected Material must be separately bound by the court

 reporter and may not be disclosed to anyone except as permitted under this Protective Order.

    e)       Experts (as defined in this Protective Order) of the Receiving Party, to whom

 disclosure is reasonably necessary for this litigation, provided such person has first executed a

 Non-Disclosure Agreement in the form annexed as Exhibit A hereto and to whom the procedures

 set forth in paragraph 12 below have been followed;
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 16 of 26

Protective Order
Page 16


    f)       court reporters and their staff, and Professional Vendors that counsel retain, and to

 whom disclosure is reasonably necessary for this litigation and who have executed the Non-

 Disclosure Agreement in the form annexed as Exhibit A hereto

    g)       this Court, including any appellate court, its support personnel

    h)       as to any document, its author, its addressee, and any other person indicated on the

 face of the document as having received a copy;



11. PROCEDURES FOR DISCLOSURE

         Before disclosing any Protected Material to any person referred to in subparagraphs 10(a)-

10(f) above, the Party or its counsel must provide a copy of this Protective Order to such person,

who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that

he or she has read this Protective Order and agrees to be bound by its terms. Said Party or counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

Party or counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.



       12. EXPERTS
12.1 Experts Cannot be Direct Competitors

         For the avoidance of any conflict of interest, any Expert who receives access to Protected

Material shall expressly not be a past or present employee of, be affiliated with, or have a financial

interest in, a Competitor (as defined in Paragraph 22.(h) herein), and is not in the future anticipated

to become employed by, affiliated with or obtain a financial interest in a Party’s Competitor. It

shall be prohibited and disclosure not approved if the Expert has or contemplates undertaking

competing work that could foreseeably result in an improper use of the Designating Party’s trade

secrets or Confidential information. This paragraph shall also apply to Professional Vendors
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 17 of 26

Protective Order
Page 17

12.2 Experts Procedures for Designating Expert

     12.2. (a) Limitation Only apply to Protected Material access of Experts

The following procedures 12.2(b),(c),(d) hall be followed for approving or objecting to disclosure

of Protected Materials that have access to Trade Secrets under Categories A-C under Section 2.1

and 2.2 to an Expert. These procedures shall not apply to the hiring of Experts, that do not have

access to Protected Materials.

     12.2 (b) Procedures:

     Unless otherwise ordered or agreed to in writing by the Designating Party, a Party that seeks

to disclose to an Expert (as defined in this Order) any information or item that has been designated

Protected Material first must make a written request to the Designating Party that (1) identifies the

general categories Protected Material information that the Receiving Party seeks permission to

disclose to the Expert; (2) sets forth the full name of the Expert and the city and state of his or her

primary residence, (3) attaches a copy of the Expert’s current resume; (4) identifies the Expert’s

current employer(s); (5) identifies each person or entity from whom the Expert has received

compensation or funding for work in his or her areas of expertise or to whom the expert has

provided professional services, including in connection with a litigation, at any time during the

preceding five years, and (6) identifies (by name and number of the case, filing date, and location

of court) any litigation in connection with which the Expert has offered expert testimony, including

through a declaration, report, or testimony at a deposition or trial, during the preceding five years.

12.2.(c) Objections to Designating Expert:

   A Party that makes a request and provides the information specified in the preceding respective

paragraphs may only disclose the subject Protected Material to the identified Expert after a 21

calendar day objection period. Unless, Provided that within 21 calendar days of delivering the

request, the Party does not receive a written objection from the Designating Party, a Party may

continue to disclose to the Expert. Any such objection must set forth in detail the grounds on which

it is based.
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 18 of 26

Protective Order
Page 18


12.2(d) Resolution of Objections:

If the Parties cannot reach agreement amongst themselves the Disclosing Party seeking to make

the disclosure to an Expert shall file a Motion to the Court in accordance with Local Court Rules

within fourteen (14) calendar days, after the objection period in 12.2 above, which the other Party

may oppose. The weight of balance shall be in the favor of the Designating Party’s who’s trade

secrets and/or Confidential information are being sought to be protected, and who have asserted

would suffer economic injury and be harmed by the disclosure and the burden of proof shall be on

the Disclosing Party who wishes to disclose the Designating Party’s trade secrets or other

Confidential Information. In these all cases the resolution shall have weight in favor of the

Designating Party and the owner of trade secret and/or Confidential information.



13. FILING UNDER SEAL

       Unless otherwise ordered by the Court to file under seal or otherwise granted, in filing

Confidential Pre-Trial Pleadings and Discovery Material with this Court, or filing portions of any

pleadings, motions, exhibits, affidavits or other papers that disclose such Confidential Pre-Trial

Pleadings and Discovery Material (“Confidential Court Submission”), the Parties shall publicly

file a redacted copy of the Confidential Court Submission via the Electronic Case Filing System.

In accordance with the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an
unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court, and

the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of the

Confidential Court Submission.

       In accordance with Hon Judge Mary Kay Vyskocil’s Rules paragraph 9.(A) and 9(B) of

this Court’s Individual Practices, any party filing documents under seal must simultaneously file

with the Court a letter brief and supporting declaration justifying – on a particularized basis – the

continued sealing of such documents. The parties should be aware that the Court will unseal

documents, if it is unable to make “specific, on the record findings … demonstrating that closure
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 19 of 26

Protective Order
Page 19


is essential to preserve higher values and is narrowly tailored to serve that interest” Lugosh v.

Pyramic Co. of Onodaga 435 F 3d 110, 120 (2d Cir 2006) In accordance with Hon Judge Mary

Kay Vyskocils’s Individual Rules 9B) any redaction or sealing of a court filing must be narrowly

tailored to serve whatever purpose justifies the redaction or sealing and must be otherwise

consistent with the presumption in favor of public access to judicial documents. See, e.g., Lugosch

v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006).



14. OBJECTIONS TO CONFIDENTIALITY

       Any Party who either objects to any designation of confidentiality, may at any time prior

to the trial of this action serve upon counsel for the designating person a written notice stating with

particularity the grounds of the objection or request. If agreement cannot be reached promptly,

Parties or their counsel will address the dispute in accordance with paragraph) of this Court’s

Individual Practices.


15. ATTORNEY’S EYES ONLY

       Any Party who, requests still further limits on disclosure (such as "attorneys' eyes only" in

extraordinary circumstances, or other levels of protection for “highly-confidential materials” such

as source code, or a Competitor’s or CTA’s trades), may at any time prior to the trial of this action
serve upon Parties, or their counsel, a written notice stating with particularity the grounds of the

objection or request. If agreement cannot be reached promptly, Parties will address their dispute

in accordance with Section 7.2 hereunder and this Court’s Individual Rules and Practices.



16. COURTS DISCRETION FOR TRIAL

       This Protective Order binds the Parties and certain others to treat as Confidential any Pre-

Trial Pleading and Discovery Materials so classified. The Court has not, however, made any

finding regarding the confidentiality of any Pre-Trial Pleadings and Discovery Materials,

introduced in evidence at trial, and retains full discretion to determine whether to afford
      Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 20 of 26

Protective Order
Page 20


confidential treatment to any Pre-Trial Pleadings and Discovery Material designated as

Confidential hereunder. Nothing in this Order shall be construed to affect the admissibility of any

document, material or information at any trial or hearing. Any request for confidentiality, closure

or sealing of any hearing or trial must be made in accordance with the Court’s Individual Rules of

Practice.

        The Court also retains unfettered discretion whether or not to afford confidential treatment

to any Confidential Document or information contained in any Confidential Document submitted

to the Court in connection with any motion, application, exhibit, affidavit, that may result in an

order and/or decision by the Court. Unless otherwise ordered by the Court, All persons are hereby

placed on notice that the Court is unlikely to seal or otherwise afford confidential treatment to any

Pre-Trial Pleadings and Discovery Material introduced in evidence at trial, even if such material

has previously been sealed or designated as Confidential.


17. FORCED DISCLOSURE

       Nothing in this Protective Order will prevent any Party from producing any Protected

Material in its possession in response to a lawful subpoena or other compulsory process, or if

required to produce by law, or in compliance with any rule, regulation or if required by any

government agency having jurisdiction. (“Forced Disclosure”). In the event of a Forced
Disclosure, This Protective Order does not supersede, replace or modify any previously agreed

Forced Disclosure provisions of the Settlement Agreement, Timetrics NDA or other binding

agreements between the Parties which remain in full force and effect.

       Without limitation of the foregoing, if a Party is served with a subpoena or a court order

issued in other litigation that compels disclosure of any information or items designated in this

action as “CONFIDENTIAL” that Party must:

 a)    promptly notify in writing the Designating Party, and at least ten (10) business days before

 any disclosure, and in no event less than sufficient time for Designating Party to enforce its rights

 herein. Such notification shall include a copy of the subpoena or court order;
       Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 21 of 26

Protective Order
Page 21


  b)      promptly notify in writing the party who caused the subpoena or order to issue in the other

  litigation that some or all of the material covered by the subpoena or order is subject to this

  Protective Order. Such notification shall include providing them with a copy of this Protective

  Order;

  c)      cooperate with respect to all reasonable procedures sought to be pursued by the Designating

  Party whose Protected Material may be affected. 1 The Party served shall not take any action to

  oppose or enjoin in any motion to not protect the confidentiality thereof. Shall not oppose a

  motion to intervene;

  d)      Recipient shall join or agree (or at a minimum shall not oppose) any further motions or

  similar request by Designating Party for an order protecting the confidentiality of the

  Confidential information, including joining or agreeing to (or not opposing to) a motion for leave

  to intervene by Designating Party;

  e)      Recipient shall make reasonable efforts to mark any Confidential Information disclosed as

  Trade Secrets, Proprietary and Confidential of Designating Party and pursue all available means

  of maintaining the Confidentiality of this material as governed by law, including but not limited

  to securing a protective order around the materials; and without relieving Recipient of any of its

  obligations hereunder;

  f)      Recipient shall not interfere or prohibit Discloser from seeking a protective order (and/or
  temporary restraining order) regarding the disclosure of Confidential Information and other relief

  in any disclosure of its Confidential Information as outlined in the confidentiality provisions

  included herein or as permitted by law.

(iii) Recipient shall use all its best efforts (and no less than the same effort used to protect its own

Confidential Information) to obtain a sealing order or protective order around the Confidential

Information at its sole cost and expense . Further Recipient shall assume liability for any


1 The purpose of imposing these duties is to alert the interested parties to the existence of this Protective Order and to afford the

Designating Party in this case an opportunity to try to protect its confidentiality interests in the court from which the subpoena or
order issued.
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 22 of 26

Protective Order
Page 22


unauthorized disclosure or misuse of any Confidential Information disclosed under this paragraph,

which is not in compliance with the provisions in Paragraph 12 or other provision hereunder.

If the Designating Party timely seeks a protective order, the Party served with the subpoena or

court order shall not produce any information designated in this action as “Confidential” before a

determination by the court from which the subpoena or order issued, unless the Party has obtained

the Designating Party’s permission. The Designating Party shall bear the burden and expense of

seeking protection in that court of its confidential material.



18. INADVERTENT DISCLOSURE

    If in connection with this litigation, a Party or person learns that, by inadvertence or otherwise,

it has disclosed Protected Material to any person or in any circumstance not authorized under this

Protective Order, or inadvertently included Protected Material without redaction in a Pre-Trial

Document including a pleading, motion, exhibit or affidavit, (“Inadvertently Disclosed

Information”), the Receiving Party must immediately (a) notify in writing the Designating Party

of the unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized copies of the

Protected Material; (c) where such inadvertent disclosure is in Pre-Trial Pleadings promptly

remove such Confidential Information and refile a redacted version in accordance with Section 12

hereunder; (d) inform the person or persons to whom unauthorized disclosures were made of all
the terms of this Protective Order, and (e) request such person or persons to execute the Non-

Disclosure Agreement in the form annexed as Exhibit A hereto;


19. DURATION

       Even after Final Disposition of this litigation, the confidentiality and other obligations

imposed by this Protective Order shall remain in effect until a Producing Party or Designating

Party agrees otherwise in writing or a court order otherwise directs. Final Disposition shall be

deemed to be the later of (i) dismissal or settlement of all claims and defenses in this action or in

any way related to this action, with or without prejudice; and (ii) final judgment herein after the
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 23 of 26

Protective Order
Page 23


completion and exhaustion of all appeals thereto, including but not limited to re-hearings, remands,

trials, or reviews of this action, in all legally permitted forums, or as otherwise permitted or

required under rules, regulation or law including the time limits for filing any motions or

applications for extension of time pursuant to applicable law.



20. POST TERMINATION

              Within sixty (60) days of the Final Disposition of this action all recipients of Protected

Material must either return it (including all copies, abstracts, compilations, summaries thereof) to

the Producing Party, or, upon permission of the Producing Party, destroy such material (including

all copies, abstracts, compilations, summaries) thereof. In either event, by the 60-day deadline, the

recipient must certify its return or destruction by submitting a written certification to the Producing

Party that affirms that it has not retained any copies, abstracts, compilations, summaries, or other

forms of reproducing or capturing any of the Protected Material Notwithstanding any of the

foregoing provisions, the Parties and/or the Parties’ counsel retained in this action, may

specifically retain a copy of all pleadings, motion papers, transcripts, expert reports, exhibits,

affidavits, legal memoranda, correspondence, documents, information, reports, including attorney

work product, even if such materials contain Protected Material for the maximum permitted or as

required to be in compliance with any rule, regulation or law. Any such archival copies that

contain or constitute Protected Material remain subject to this Protective Order, unless modified

by a Court.



21. SURVIVAL

       This Protective Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Protective Order to whom Confidential Pre-Trial Pleadings

and Discovery Material is produced or disclosed.
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 24 of 26

Protective Order
Page 24


22 COURTS JURISDICTION

       This Court shall retain jurisdiction over all persons subject to this Protective Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof. By invoking this Protective Order and designating any information as

"Confidential" hereunder, a Non-Party consents to the jurisdiction of the United States District

Court of the Southern District of New York solely for the purpose of enforcing the terms of this

Protective Order and waives any right the Non-Party may otherwise have to object to the

jurisdiction of this Court with respect to a challenge to any designation under this Order


23. DEFINITIONS

   a) Party shall mean any party to this action, including all of its owners, members, officers,

   directors, and employees;

   b) Non-Party shall mean any natural person, partnership, corporation, association, or other

   legal entity not named as a Party to this action.

   c) Receiving Party shall mean a Party that receives disclosures, pleadings, motion papers,

   transcripts, expert reports, exhibits, affidavits, legal memoranda, correspondence, documents,

   information, reports, including attorney work product, or in responses to discovery

   Confidential Information or Pre-Trial Pleadings and Discovery Material from a Producing
   Party.

   d) Designating Party shall mean a Party or Non-Party that designates information or items

   that it produces in disclosures, pleadings, motion papers, transcripts, expert reports, exhibits,

   affidavits, legal memoranda, correspondence, documents, information, reports, including

   attorney work product, or in responses to discovery as “Confidential” or “Protected Material”

   e) Producing Party shall mean a Party or Non-Party that produces or generates, or has in their

   possession, disclosures, pleadings, motion papers, transcripts, expert reports, exhibits,

   affidavits, legal memoranda, correspondence, documents, information, reports, including
    Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 25 of 26

Protective Order
Page 25


   attorney work product, or in responses to discovery Confidential Information or Pre-Trial

   Pleadings and Discovery Material in this action.

   f) Expert shall mean both testifying and non-testifying experts, with specialized knowledge

   or experience in a matter pertinent to the litigation, as well, as any professional jury or trial

   consultants, or individuals and entities otherwise retained or consulted with in any manner, to

   provide advice to a Party or its counsel in connection with this action.

   g) Competitor shall mean a registered (or previously registered) commodities trading advisor,

   registered (or previously registered) investment advisor, registered (or previously registered)

   commodities pool operator, a hedge fund employee or owner, a risk management services

   provider, a risk management software or solutions vendor, shall not directly or indirectly have

   a financial interest in any hedge fund, CTA, CPO or in the trading or risk management of

   commodities futures or options, and shall not otherwise (either directly or indirectly) conduct

   business in any manner related to the trading or hedging of commodities futures, options, or

   securities.

   h) Professional Vendors shall mean persons or entities that routinely provide litigation

   support services, such as copy-service providers and document-management consultants,

   litigation funders, (e.g., photocopying, videotaping, translating, preparing exhibits or

   demonstrations, and organizing, storing, or retrieving data in any form or medium) and their
   employees, stenographers engaged to transcribe depositions in this action. Professional

   Vendors shall be not Competitors as defined above.
     Case 1:19-cv-08345-MKV-DCF Document 54 Filed 06/17/20 Page 26 of 26

Protective Order
Page 26


                       EXHIBIT A - NON DISCLOSURE AGREEMENT

       I, _____________________________ [print or type full name], of _________________

[print or type full address], declare under penalty of perjury that I have read in its entirety and

understand the Protective Order , that was issued by the United States District Court for the

Southern District of New York on ________________, 2020 in the case of Samantha Siva

Kumaran, et al vs. Northland Energy Trading, Inc, Hedge Solutions LLC, Richard M. Larkin,

Domenic Bramante, Daniel Lothrop under the case number 19 CV 08345.

       I agree to comply with and to be bound by all the terms of this Protective Order and I

understand and acknowledge that failure to so comply could expose me to sanctions, damages, and

punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

any information or item that is subject to this Protective Order to any person or entity except in

strict compliance with the provisions of this Order.

       By acknowledging these obligations under the Protective Order, I understand that I am

submitting myself to the jurisdiction of the United States District Court for the Southern District

of New York for the purpose of any issue or dispute arising hereunder and for the purpose of

enforcing the terms of this Protective Order, even if such enforcement proceedings occur after

termination of this action. I further agree that my willful violation of any term of the Protective

Order could subject me to punishment for contempt of Court.



Date: _________________________________



City and State where sworn and signed: _________________________________



Printed name: ______________________________[printed name]



Signature: __________________________________[signature]
